THOMAS, J.
We reverse and remand for the Judge of Compensation Claims (JCC) to enter an order awarding Claimant employer-paid attorney’s fees in the amount of $45,990.00. See Sapp v. Miami-Dade Police Dep’t, 82 So.3d 212 (Fla. 1st DCA 2012) (Sapp I); Fla. Admin. Code R. 60Q-6.124(3)(b); cf. Smyth v. K-Mart Corp., 905 So.2d 921 (Fla. 1st DCA 2005). Under this court’s remand in Sapp I, once the JCC determined that no good cause existed to excuse the self-insured Employer’s failure to comply with Florida Administrative Code Rule 60Q-6.124(3)(b), the JCC had no discretion to reduce the attorney fee award here, as the legal sufficiency of Claimant’s fee petition was not at issue.
REVERSED and REMANDED.
WOLF and CLARK, JJ., concur.